ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Timothy Vincent Ostroot has committed professional misconduct, namely neglect and misrepresentation in a federal criminal matter wherein he was appointed as a public defender, and in which he failed to pursue the appeal or meet with his client resulting in respondent’s name being stricken from the role of attorneys admitted to practice before the Eighth Circuit, neglect and noncommunication with parents who had employed him to represent their child in a juvenile matter, noncooperation with the Director’s Office in their investigation of these matters; and
WHEREAS, the allegations of the petition were deemed to be admitted pursuant to Rule 13(b), Rules on Lawyers Professional Responsibility, based on respondent’s failure to answer the petition; and
WHEREAS, the Director and respondent have entered into a stipulation wherein they waive oral argument before this court and jointly recommend that respondent be suspended from the practice of law for a 24-month period, with the reinstatement hearing provided for in Rule 18 not waived and any reinstatement conditioned upon respondent’s *232payment of $750 in costs plus interest pursuant to Rule 24(d), his compliance with Rule 26, his successful completion of the professional responsibility examination pursuant to Rule 18(e), his satisfaction of the continuing legal education requirements pursuant to Rule 18(e), and his demonstration by clear and convincing evidence that he is fit to resume the practice of law; and
WHEREAS, the court has independently reviewed the record and agrees that the admitted conduct by respondent warrants the recommended discipline,
IT IS HEREBY ORDERED that respondent Timothy Vincent Ostroot is suspended from the practice of law for a period of 24 months and any reinstatement is subject to the agreed to conditions set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice